Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an apparatus, classified in C03B27/029.
II. Claims 16-21, drawn to a method, classified in C03B2205/80.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as heating or melting a non-optical preform, such as a glass preform with no core or cladding, a metallic preform, or preforms made of other materials.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amy Lang on March 31, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election s 16-21 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Interpretation
In claim 5, line 2, Applicant references a shroud is positioned between the upper muffle and preform.  The Examiner interprets the preform as referencing an optical fiber preform claimed in line 3 of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) in view of Otosaka (US 2010/0207333).
Regarding claim 1, Taru (abstract, Col. 7, lines 4-21, Col. 10, lines 20-46, and Figs. 1, 2, 7(A)-7(B)) discloses a furnace for drawing an optical fiber comprising a muffle tube (10) (corresponding to a muffle) defining a furnace cavity and a heater (11) (corresponding to a lower heater) coupled to the muffle.  Taru discloses the heater is to heat and melt the preform (1).  The heater (11) provides for the heater configured to create a hot zone within the furnace cavity.  Taru fails to disclose creating a hot zone within the furnace cavity having a temperature of about 1900 degrees C or greater.  However, Otosaka ([0004] and Fig. 1) discloses an optical fiber drawing furnace and the temperature of the furnace during the drawing process reaches around 2000 degrees C.  Therefore, based on the teachings of Otosaka, it would be obvious to a person having ordinary skill in the art, the lower heater of Taru configured to 
Taru further discloses an outer tube (6) and inner tubes (5, 5’) (corresponding to an upper muffle extension) positioned above the muffle and defining a cavity (corresponding to a handle cavity) for dummy rod (2), connecting part (3), and plates (4 and 17).  The combination of the dummy rod (2), connecting part (3) and plates (4 and 17) correspond to a downfeed handle positioned within the handle cavity.  Taru (Figs. 7(A)-7(B)) discloses a gap defined between an outer surface of the downfeed handle, and an inner surface of the upper muffle extension.  Taru further discloses an auxiliary heater (18) (corresponding to an upper heater) and (Col. 10, lines 53-64) discloses the auxiliary heater is provided outside the upper end of the furnace to provide for temperature uniformity.  Therefore, it would be obvious to a person having ordinary skill in the art, the upper heater is thermally coupled to the upper muffle extension and configured to heat the gap.  Taru discloses (Col. 7, lines 20-31 and Col. 10, line 65 to Col. 11, line 23) and Figs. 1, 2, and 7) gas supply inlets (7) and blowing inlets (8) providing inert gas into the inside of the inner tube (5,5’).  The blowing inlets (8) correspond to a gas screen, since the blowing inlets provide inert gas into the handle cavity formed by inner tube (5, 5’).
Regarding claim 6, as discussed in the rejection of claim 1 above, Tara (Figs. 7A-7B) discloses plates 4 and 17 positioned above the preform and discloses auxiliary heater (18) and Taru further discloses an auxiliary heater (18) (corresponding to an upper heater) and (Col. 10, lines 53-64) discloses the auxiliary heater is provided outside the upper end of the furnace to provide for temperature uniformity.  Tara (Col. 7, lines 38-45) further discloses plates 4 and 17 made of quartz, carbon, and silicon carbide and Tara (Col. 3, lines 42-59) further discloses an auxiliary heater arranged to heat the vicinity of the upper end of the inner tube to prevent convection from occurring and fluctuation in diameter of the optical fiber preform and discloses the temperature at the upper end of the preform can become 1000 degrees C or more and (Col. 3, lines 10-24) further discloses temperature is somewhat 
Regarding claims 7, 9, and 11-13, as stated in the rejection of claim 1 above, the dummy rod (2), connecting part (3) and plates (4 and 17) correspond to a downfeed handle positioned within the handle cavity.  Taru (abstract) further discloses the preform (1) is supported by dummy rod (2).  Therefore, it would be obvious to a person having ordinary skill in the art, the downfeed handle, which includes dummy rod (2), configured to support an optical fiber preform, as claimed in claim 9.  
Taru (Figs. 7(A)-7(B)) discloses a gap defined between an outer surface of the downfeed handle and an inner surface of the upper muffle extension, but Taru fails to disclose the gap length as measured from the outer surface of the downfeed handle to the inner surface of the muffle extension of about 2 cm or less, as claimed in claims 7 and 13, of about 4 cm or less, as claimed in claim 9, of about 3 cm or less, as claimed in claim 11, or of about 2.5 cm or less, as claimed in claim 13.  However, Taru (Figs. 7(A)-7(B) and Col. 11, line 8-21) discloses while the inert gas partially enters into the upper space separated by the separation plates 4 and 17, the stream of inert gas in the space does not influence the lower space under the separating plates 4 and 17 because the stream is small.  Based on the disclosure of Taru, It would be obvious to a person having ordinary skill in the art, for the stream of inert gas entering the upper space to be small and in order for the inert gas stream not to influence the lower space, the gap length, as measured from the outer surface of the downfeed handle at the separating plates to the 
Regarding claim 8, Taru (Figs. 7(A) & 7(B)) discloses the upper heater is in the vicinity of an entrance of the upper muffle extension.  Therefore, based on the proximity of the upper heater disclosed by Taru, it would be obvious to a person having ordinary skill in the art, the upper heater is thermally coupled at an entrance of the upper muffle extension.  
Regarding claim 14, as discussed in the rejection of claim 1 above, Taru discloses (Col. 7, lines 20-31 and Col. 10, line 65 to Col. 11, line 23) and Figs. 1, 2, and 7) gas supply inlets (7) and blowing inlets (8) providing inert gas into the inside of the inner tube (5,5’).  The blowing inlets (8) correspond to a gas screen, since the blowing inlets provide inert gas into the handle cavity formed by inner tube (5, 5’).  The inert gas for the gas screen provides for the process gas comprises an inert gas.  
Claims 2, 3, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) in view of Otosaka (US 2010/0207333) as applied to claims 1, 9, and 14 above, and further in view of Taku et al. (JP2004-142988A – hereinafter Taku).
Regarding claims 2 and 3, Taru (Figs. 7A and 7B and Col. 10, line 20 to Col. 11, line 20) discloses process gas, such as inert gas, but fails to specifically state the inert gas comprises about 10% or more volume of argon, as claimed in claim 2 or about 10% or more by volume of nitrogen.  However, Taku (Fig. 5 and [0003] and [0008]) discloses a similar draw furnace as Taru, and discloses inert gas, such as 
Regarding claim 15, as discussed in the rejection of claims 1, 9, and 14, Taru discloses (Col. 7, lines 20-31 and Col. 10, line 65 to Col. 11, line 23) and Figs. 1, 2, and 7) gas supply inlets (7) and blowing inlets (8) providing inert gas into the inside of the inner tube (5,5’).  The blowing inlets (8) correspond to a gas screen, since the blowing inlets provide inert gas into the handle cavity formed by inner tube (5, 5’).  The inert gas for the gas screen provides for the process gas comprises an inert gas.  
Taru fails to explicitly state the process gas comprises at least one of nitrogen and argon.  However, Taku (Fig. 5 and [0003] and [0008]) discloses a similar draw furnace as Taru, and discloses inert gas, such as helium, nitrogen, or the like poured inside the furnace tube (50) and discloses inert gas, such as argon, nitrogen, or helium as a seal gas.  Therefore, based on the additional teachings of Taku, it would be obvious to a person having ordinary skill in the art, the inert gas of Taru as either nitrogen or argon.
  Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) in view of Otosaka (US 2010/0207333) as applied to claims 1 and 7 above, and further in view of Otosaka (US 2014/0096566 – hereinafter Otosaka’566).
Regarding claim 4, Taru discloses an optical fiber preform (1) supported by a dummy rod (2) and connecting part (3), but fails to disclose details of the support of the optical fiber preform (1) with dummy rod (2) and connecting part (3).  However, Otosaka’566 discloses (Figs. 1 and 5 and [0019]) a method of suspending (i.e. supporting) a glass base material (601), similar to the preform of Taru.  The 
Regarding claim 5, in addition to the rejection of claim 4 above, as discussed in the rejection of claim 1 above, Tara (Figs. 7A-7B) discloses plates 4 and 17positioned above the preform.  Tara (Col. 7, lines 38-45) further discloses plates 4 and 17 made of carbon and silicon carbide and separating plate (17) made of carbon felt (Col. 10, lines 25-31), discloses (Figs. 2A and 7A) the state of the apparatus in the beginning of fiber drawing, and discloses (Figs. 2B and 7B) the state near the completion of the fiber drawing.  Based on the additional disclosure of Tara, it would be obvious to a person having ordinary skill in the art, the preform is lowered further into the hot zone, in order to complete the fiber drawing, since Fig. 7B is disclosed as near the completion.  With the preform lowered further into the hot zone to complete fiber drawing, it would be obvious to a person having ordinary skill in the art, plates 4 and 17 may be positioned between the upper muffle and the optical fiber preform, and with plates 4 and 17 positioned between the upper muffle and the optical fiber preform, this provides for a shroud (plates 4 and 17) positioned between the upper muffle and the optical fiber preform.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) in view of Otosaka (US 2010/0207333)  as applied to claims 1 and 9 above, and further in view of Okazaki et al. (US2016/0002090 – hereinafter Okazaki).
Regarding claim 10, Taru fails to disclose at least one of the muffle and the upper muffle extension comprises carbon.  However, Okazaki (Fig. 1 and [0002]) discloses temperatures inside the drawing furnace becomes very high (2000 degrees C or higher) and carbon is normally used as a furnace core tube for surrounding the glass preform.  Therefore, based on the additional teachings of Okazaki, it would be obvious to a person having ordinary skill in the art, the muffle tube (10) (i.e. muffle) in the drawing furnace of Taru comprising carbon.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/              Primary Examiner, Art Unit 1741